DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed April 20, 2022. 
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 have been amended and claims 2, 4, 9, 11, 16, and 18 have been cancelled.
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previously pending 35 USC 103 rejections have been withdrawn in response to Applicant’s claim amendments. See below for reasoning. 
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1, 3, 5-8, 10, 12-15, 17, and 19-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea by improving the functioning of the computer. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. For example, the Applicant points out claim limitations on pages 11-12 od the arguments “determining … normalizing … determining … placing … grouping”, which are all directed towards Organizing Human Activity because all of those are steps/functions of making determinations of how to group data regarding products for demand forecasting purposes which is a commercial interaction (See PEG 2019).  The Examiner further asserts that “improving forecasting abilities of the computer system” and “thereby improving the forecasting abilities of the computer system” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05), where Applicant’s claims merely recite a general purpose computer for running the abstract idea. Applicant’s arguments are not persuasive.
The Examiner further notes that the claims do not recite a removal of noise, but rather grouping products based on certain pieces of data and then running calculations (forecasting) on the grouped / binned product data, which is all based on user input and running on a general purpose computer (See Figure 9 of Applicant’s specification). The Examiner notes that Paragraph 0049 of Applicant’s specification recites a specific way of reducing noise by employing K-means iterations to identify and ideal number of clusters, which could potentially improve the functioning of the computer, but is not currently recited in the claims. Currently the claims do not recite removal of noise, but rather grouping of product data based on certain variables, which is directed towards the abstract idea for the reasoning below. Applicant’s arguments are not persuasive.
The Examiner further notes that the “by the hardware model manager” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). The Examiner specifically points to Figure 9 and related text which show how the abstract idea is merely being implemented on a general purpose computer. Applicant’s arguments are not persuasive.
The Examiner does recommend that amending the claims to recite reducing noise by employing K-means iterations to identify and converge on an ideal number of clusters in an automated fashion as recited in Paragraph 0049 could potentially aid in overcoming the 101 rejection, but further consideration would be required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1, 3, and 5-7 are directed toward a process, claims 15, 17, and 19-20 are directed toward a product, and claims 8, 10, and 12-14 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a method for demand forecasting, the method comprising: determining, by a hardware model manager of a computer system, sets of first order differences for time series data within collections of time series data for products, wherein the sets of first order differences identify how values in the time series data within the collections of time series data change over time; normalizing, by the hardware model manager of the computer system, the sets of first order differences for the time series data to form sets of scaled first order differences such that a same scale is present between the sets of scaled first order differences; determining, by the hardware model manager of the computer system, bins with dynamic ranges for the sets of scaled first order differences, wherein dynamic ranges are based on a distribution of the sets of scaled first order differences; placing, by the hardware model manager of the computer system, the sets of scaled first order differences into the bins to form sets of binned values for the collections of time series data in which binned values in the sets of binned values are based on a number of scaled first order differences in the bins; grouping, by the hardware model manager of the computer system, the collections of time series data for the products into segments based on a correlation between the sets of binned values for the collections of time series data, wherein grouping, by the hardware model manager of the computer system, the collections of time series data for the products into the segments based on the correlation between the sets of binned values for the collections of time series data comprises: grouping, by the hardware model manager of the computer system, the collections of time series data for the products into initial groups based on correlation values for the sets of binned values for the collections of time series data being within a selected threshold of each other; creating, by the hardware model manager of the computer system, subgroups from the initial groups based on slopes for the collections of time series data in the initial groups, wherein each collection of time series data is analyzed to determine a value of a slope for the collection of time series data; and placing, by the hardware model manager of the computer system, each of a plurality of the subgroups into one of the segments using the value of the slope; creating, by the hardware model manager of the computer system, forecasting models that predict future demands for the products with increased accuracy from the segments in which the collections of time series data are located improving forecasting abilities of the computer system; and forecasting, by the hardware model manager of the computer system, future demand for a product with increased accuracy using one of the forecasting models corresponding to the product thereby improving the forecasting abilities of the computer system (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing product demand data based on time series data to determine bins of dynamic ranges for sets of scaled order differences to properly segment products to determine demand forecasting based on correlations, where performing demand analysis/forecasting is a commercial interaction. The Applicant’s claimed limitations are analyzing product data and performing a specific analysis on the product data to determine demand forecasts, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: The claimed “a hardware model manager of a computer system, demand forecasting system, products, computer program product, computer readable storage media, first program code, second program code, third program code, fourth program code, fifth program code, sixth program code, program code, seventh program code, eighth program code, ninth program code, tenth program code, eleventh program code, twelfth program code, and thirteenth program code” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The Examiner notes that “improving forecasting abilities of the computer system” and “thereby improving the forecasting abilities of the computer system” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 3, 5-7, 10, 12-14, 17, and 19-20 further narrow the abstract idea and dependent claims 19-20 additionally recite “eighth program code, ninth program code, tenth program code, eleventh program code, twelfth program code, and thirteenth program code” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “a model manager of a computer system, demand forecasting system, products, computer program product, computer readable storage media, first program code, second program code, third program code, fourth program code, fifth program code, sixth program code, program code, seventh program code, eighth program code, ninth program code, tenth program code, eleventh program code, twelfth program code, and thirteenth program code” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1, 3, and 5-7; System claims 8, 10, and 12-14; and Product claims 15, 17, and 19-20 recite a model manager of a computer system, demand forecasting system, products, computer program product, computer readable storage media, first program code, second program code, third program code, fourth program code, fifth program code, sixth program code, program code, seventh program code, eighth program code, ninth program code, tenth program code, eleventh program code, twelfth program code, and thirteenth program code; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0100-0105 and Figures 1 and 9. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 3, 5-7, 10, 12-14, 17, and 19-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 19-20 additionally recite “eighth program code, ninth program code, tenth program code, eleventh program code, twelfth program code, and thirteenth program code” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 disclose a system, product, and method for demand forecasting with large collections of time series data by normalizing the sets of first order differences, determining bins with dynamic ranges for the sets of scaled first order differences, placing the sets of scaled first order differences into bins, grouping the collections of time series data based on correlation values for the sets of binned values, creating subgroups from the initial groups based on slopes for the collections of time series data, and forecasting demand for a product based on the correlation.
Regarding a possible 103 rejection: The closest prior art of record is:
Basak et al. (US 2010/0205039 A1) – which discloses demand forecasting by normalizing data for grouping purposes to determine patterns. 
Castelli et al. (US 2006/0224356 A1) – which discloses structural clustering of time sequences for performing analysis on demand.
Singh et al. (US 2002/0169657 A1) – which discloses supply chain demand forecasting using multi-scenario comparisons from a history of streams.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 8, and 15, such as demand forecasting with large collections of time series data by normalizing the sets of first order differences, determining bins with dynamic ranges for the sets of scaled first order differences, placing the sets of scaled first order differences into bins, grouping the collections of time series data based on correlation values for the sets of binned values, creating subgroups from the initial groups based on slopes for the collections of time series data, and forecasting demand for a product based on the correlation.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a method for demand forecasting, the method comprising: determining, by a hardware model manager of a computer system, sets of first order differences for time series data within collections of time series data for products, wherein the sets of first order differences identify how values in the time series data within the collections of time series data change over time; normalizing, by the hardware model manager of the computer system, the sets of first order differences for the time series data to form sets of scaled first order differences such that a same scale is present between the sets of scaled first order differences; determining, by the hardware model manager of the computer system, bins with dynamic ranges for the sets of scaled first order differences, wherein dynamic ranges are based on a distribution of the sets of scaled first order differences; placing, by the hardware model manager of the computer system, the sets of scaled first order differences into the bins to form sets of binned values for the collections of time series data in which binned values in the sets of binned values are based on a number of scaled first order differences in the bins; grouping, by the hardware model manager of the computer system, the collections of time series data for the products into segments based on a correlation between the sets of binned values for the collections of time series data, wherein grouping, by the hardware model manager of the computer system, the collections of time series data for the products into the segments based on the correlation between the sets of binned values for the collections of time series data comprises: grouping, by the hardware model manager of the computer system, the collections of time series data for the products into initial groups based on correlation values for the sets of binned values for the collections of time series data being within a selected threshold of each other; creating, by the hardware model manager of the computer system, subgroups from the initial groups based on slopes for the collections of time series data in the initial groups, wherein each collection of time series data is analyzed to determine a value of a slope for the collection of time series data; and placing, by the hardware model manager of the computer system, each of a plurality of the subgroups into one of the segments using the value of the slope; creating, by the hardware model manager of the computer system, forecasting models that predict future demands for the products with increased accuracy from the segments in which the collections of time series data are located improving forecasting abilities of the computer system; and forecasting, by the hardware model manager of the computer system, future demand for a product with increased accuracy using one of the forecasting models corresponding to the product thereby improving the forecasting abilities of the computer system (as required by independent claims 1, 8, and 15)”, thus rendering claims 1, 8, 15, and there dependents as allowable over the prior art. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683